Citation Nr: 0704783	
Decision Date: 02/20/07    Archive Date: 02/27/07	

DOCKET NO.  97-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant and a Department of Veterans Affairs (VA) 
social worker


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active military service during the period 
from March 26, 1981 to March 25, 1984 ending in an honorable 
discharge.  His subsequent service from March 26, 1984 to 
January 23, 1985 ended in an other-than-honorable discharge 
by reason of misconduct.  The veteran's second period of 
service has been held to be of such nature as to be a bar to 
VA compensation benefits.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

This case was previously before the Board in July 2004 and 
June 2006, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of this case, the Board observes that, during the 
course of a hearing before the undersigned Veterans Law Judge 
in May 2006, the veteran testified that he was currently 
being seen for psychiatric treatment at the VA Medical Center 
located in Manchester, New Hampshire.  According to the 
veteran, he typically received that treatment in a group 
setting on a weekly basis, a frequency which he described as 
"pretty often."  See Transcript, p. 6.  

In light of the veteran's testimony, the Board, at the time 
of its June 2006 remand, requested that the RO contact the VA 
Medical Center in Manchester, New Hampshire, in an attempt to 
obtain any and all records reflecting treatment for a mental 
disorder, to include post-traumatic stress disorder and 
depression.  However, in correspondence of October 2006, the 
Appeals Management Center noted that a review of computerized 
records (CAPRI) indicated that the veteran's only visit to 
that facility was for a VA psychiatric examination in 
August 2005.  

The Board observes that, in an Informal Hearing Presentation 
of December 2006, the veteran's representative argued that 
the RO should have made more than a "perfunctory effort" to 
obtain the requested records from the VA Medical Center in 
Manchester, New Hampshire.  According to the veteran's 
representative, the veteran's statement that he received 
treatment "pretty often" at that medical center should not 
have been summarily dismissed based on a cursory review of a 
computer database.  

Under the circumstances, the Board is of the opinion that an 
additional effort should be made to obtain the records in 
question prior to a final adjudication of the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder and depression.  
Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:  

1.  The RO should contact the VA Medical 
Center located in Manchester, New 
Hampshire, with a request that they 
provide copies of any and all records of 
treatment of the veteran at that facility 
for psychiatric problems, including post-
traumatic stress disorder and depression.  
All such records, when obtained, should 
be made a part of the veteran's claims 
folder.  Should such records prove 
unavailable and/or unobtainable, both the 
medical center and the RO should 
specifically so state.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2001, the date of 
the most recent outpatient treatment of 
record, and specifically including any 
and all records of psychiatric treatment 
at VA medical centers other than the 
medical center located in Manchester, New 
Hampshire, should also be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
veteran's claim for service connection 
for an acquired psychiatric disorder, to 
include post-traumatic stress disorder 
and depression.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in November 2006.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



